TRoTT LAW, P.C.
31440 NORTHWESTERN
HWY
STE. 145
FARMINGTON HILLS, M]
48334-5422
PHoNE 248.642.2515
FACSIMILE 248.642.3628

 

 

: -00141-vad Doc #:12 Filed: 01/28/19 Pa e 1 of 4
ease 19 UNITEI) sTATEs BANKRUPTCY C URT

WESTERN DISTRICT OF MICHIGAN (Grand Rapids)

In re: Chapter 7 No. -19-0014l-swd
Charles J Milz and
Beth A l\/lilz Hon. Scott W. Dales
Debtors.
/

 

MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND ENTRY OF

n OR])ER WAIVING THE PROVISION OF FRBP 4001(A)(3)

NOW COMES Structured Asset Securities Corporation Mortgage PasS-Through
Certificates, Series 2007-GEL2, U.S. Bank National Association, as Trustee, by and
through its attorneys, Trott LaW, P.C., and shows unto this Honorable Court as folloWs:

l. That Movant is a holder of a mortgage on property owned by the Debtor(s) and

located at 1339 S Main St, 0vid, MI 48866-9724 (see attached copy of loan document(s));

2. That the Debtor(s) filed Chapter 7 Bankruptcy on January l4, 2019;

3. That pursuant to ll U.S.C. § 362(d)(l), upon the request of any party in interest,
the court shall grant relief from stay for cause, including lack of adequate protection of
such party in interest Cause may also include failure of the debtor to comply With
obligations under ll U.S.C. § 521(a)(2);

4. That pursuant to the mortgage agreement, the Debtor(s) are required to remit
monthly payments to Movant currently in the amount of $580.8 l;

5. That Trott LaW, P.C. has been informed by Movant that, the Debtor(s) has failed
to remit the required payments;

6. That Movant is not adequately protected as the direct payments are not being
remitted and the loan is currently twelve (12) months in default, due and owing for
February l, 2018. At the time of the default, the payment amount Was $740.11. Payment
amounts may have changed since that time;

7. That pursuant to the Statement of lntention, the subject property is to be

surrendered;

 

 

TRoTr LAw, P.C.
31440 NoRTHwESTERN
HWY
STE. 145
FARM[NGTON HILLS, MT
48334-5422
PHoNE 248.642.25 l 5
FACSMLE 248.642.3628

 

 

Cas§:liihgro§flr§h§¥lrdto ii°d§.:é.z§ §§5‘3(91§(3)1(@§%%1% (BF)),& §éoci:nélshaii gram relief
from the stay if the Debtors do not have any equity in the property and the property is not
necessary to an effective reorganization;

9. That the approximate market value of the subject property is $89,000.00,
according to Schedules A/B & D;

10. That as of January 16, 2019, the total debt owing to Movant Was approximately
$119,460.81, Which includes Movant's attorney fees and costs for filing this motion;

ll. That no other party has an interest in the subject property to the knowledge and
belief of Movant;

12. That no other creditor Will receive any benefit from the sale of the subject
PFOP€I'CY;

13. Movant requests termination of the automatic stay of 11 U.S.C. § 362(a) to
allow Movant (and any successors or assigns) to proceed under applicable non-bankruptcy
law to enforce its remedies to foreclose upon and/or obtain possession of the property.

14. Attached are redacted copies of any documents that support the claim, such as
promissory notes, purchase order, invoices, itemized statements of running accounts,
contracts, judgments, mortgages, and security agreements in support of right to seek a lift
of the automatic stay and foreclose if necessary

15. That in the event the automatic stay is temiinated to allow Creditor to
commence or continue its federal and/or state law rights as to the property, and Creditor
deems the property is physically abandoned by the debtor(s)/homeowner(s), or by consent
of the debtor(s)/homeowner(s), Creditor may also seek to shorten the Michigan post
foreclosure statutory redemption period. A Chapter 7 Trustee may have the same rights
and defenses as the Debtor(s) should Creditor seek to shorten the redemption period

16. That Movant and/or its successors and assigns further seeks relief in order to, at

its option, offer, provide and enter into any potential forbearance agreement, loan

 

 

TRoTT LAw, P.C.
314-40 NoRTHWEsTERN
HWY
STE. 145
FARMINGTON HlLLs, Ml
48334-5422
PHONE 248.642.2515
FACsiMlLE 248. 642.3 628

 

 

C e:19-00141-svvd Doc #:12 Filed: 01/28/19 Page 3 of 4
mod?§€atlon, refinance agreement, deed in lieu of foreclosure/short sale, or other loss

mitigation solution. That Movant may contact the Debtor via telephone or Written
correspondence to offer such an agreement Any such agreement shall be non-recourse
unless included in a reaffirmation agreement
l7. That pursuant to Local Bankruptcy Rule 9013(c)(1)(B), attached is a copy of the
proposed ORDER GRANTING RELIEF FROM TI-IE AUTOMATIC STAY AND
WAIVING THE PROVISION OF FRBP 4001(a)(3) labeled as Exhibit "1";
WHEREFORE, Movant respectfully requests that the Court enter an ORDER
GRANTING RELIEF FROM THE AUTOMATIC STAY AND WAIVING THE
PROVISION OF FRBP 4001(a)(3) for good cause shown pursuant to ll U.S.C. §362(d)(1)
and/or (d)(2), and that the Order is effective immediately upon entry by this Court
notwithstanding the provision of FRBP 4001(a)(3); and whatever other relief the Court

deems just and equitable

Respectfully Submitted,
Trott Law, P.C.

Dated: January 25, 2019

¢S/»»Robert~J'.-»Shefferly:(¢ll€-?~’-i”-'/`¢?-)

/S/ Shawn C. Drummond (P58471)
J.SLRose~Mcri-Ihewa(.l’_B§.l-,Q.)-._...._r..__
Attorney for Structured Asset Securities
Corporation Mortgage Pass-Through
Certificates, Series 2007-GEL2, U.S.
Bank National Association, as Trustee
31440 Northwestern Hwy Ste. 145
Farmington Hills, M148334-5422
248.642.2515

Email: WesternECF@trottlaw.com
Tl‘ott #488621]3[)1

 

 

 

' - - Doc #:12 Filed: 01/28/19 Page 4 of 4
Case.lQ 00141 svvo| EXHIBITI

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN (Grand Rapids)

 

In re: Chapter 7 No. -l9-GGl4l-swd
Charles J Milz and
Beth A Milz Hon. Scott W. Dales
Debtors.
/

 

ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AND WAIVING THE PROVISION
OF FRBP 4001§3[§3!

Movant, Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series
2007-GEL2, U.S. Bank National Association, as Trustee, by and through its attorneys, Trott Law, P.C.,
having filed a Motion For Relief From The Automatic Stay with respect to the property located at 1339 S
Main St, Ovid, MI 48866-9724; and the approximate market value of the property is $89,000.00 according to
Schedules A/'B & D; and as of January 16, 2019, the debt owing was approximately $119,460.81, which
includes Movant’s Attomey fees and costs for filing this Motion; and any surplus on the sale of this property
shall be distributed pursuant to applicable state law and procedures; and any deficiency on the sale of this
property shall be treated as an unsecured debt; and the Court being in receipt of the Motion, and the Court
being fully advised in the premises:

IT IS HEREBY ORDERED that the Automatic Stay is hereby terminated as to Movant with respect
to the property located at 1339 S Main St, Ovid, MI 48866-9724 to allow Creditor to commence or continue
its federal and/or state law rights to the property. ln the event Creditor deems the property is physically
abandoned by the debtor(s)/homeowner(s), or by consent of the debtor(s)/homeowner(s), Creditor may also
seek to shorten the Michigan post foreclosure statutory redemption period. A Chapter 7 Trustee may have
the same rights and defenses as Debtor(s) should Creditor seek to shorten the redemption period. Movant
and/or its successors and assigns may, at its option, offer, provide and enter into a potential forbearance
agreement, loan modification, refinance agreement, deed in lieu of foreclosure/short sale or other loss
mitigation solution. The Movant may contact the Debtor via telephone or written correspondence to offer
such an agreement Any such agreement shall be non-recourse unless included in a reaffirmation agreement
This Order is effective immediately upon entry by this Court notwithstanding the provision of FRBP
4001(a)(3). This Order shall be binding and effective despite any conversion of this bankruptcy case to a
case under any other chapter of Title ll of the United States Bankruptcy Code.

END OF ORDER

 

